Citation Nr: 9927108	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-01 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
variously described as lymphadenitis, and periodic rashes and 
boils in the groin area.

2.  Entitlement to service connection for fatigue.

3. Entitlement to service connection for a disability 
manifested by chest pain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had service from April 1988 to April 1992 with 
service in the Southwest Asia Theater during the Persian Gulf 
War from January 15, to February 23, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Only the instant issues are fully developed for 
appellate review.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a chronic skin 
disorder, fatigue disorder, or chest pain.

3.  The veteran has not presented any competent evidence of a 
relationship between a chronic skin disorder, fatigue 
disorder, or chest pain, and active service or to any 
occurrence or event therein.

4.  The veteran has not met the initial burden of presenting 
evidence of well-grounded claims as to the aforementioned 
issues.


CONCLUSION OF LAW

The claims for entitlement to service connection for a 
chronic skin disorder, fatigue disorder, or chest pain are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998). However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 
Finally, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). A plausible claim is "one which is meritorious on 
its own or capable of substantiation." Black v. Brown, 10 
Vet. App. 279 (1997). The duty to assist under 38 U.S.C.A. § 
5107(a) is triggered only after a well-grounded claim is 
submitted. See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994). 
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion. See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim. See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). For a service-connected claim to be well-
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability. See Epps v. Brown, 9 Vet. App. 341, 343- 
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

A review of the veteran's service medical records reveals the 
veteran's entrance examination in August 1987 was negative 
for any chronic skin, fatigue, or chest pain disorder.  In 
November 1990, he was treated for cold symptoms, including 
coughing, head congestion, and fatigue.  In May 1991, he was 
treated for nausea vomiting, weakness, and slowly resolving 
enteric viral syndrome. The records are negative for any 
chronic skin, fatigue, or chest pain disorder.  The 
separation examination in January 1992 was also negative.

Skin disorder

Post service medical records show that the veteran first 
sought treatment in July 1992 from Vaughan Regional Medical 
Center emergency room, noting whelps on both arms and groinal 
area, with swollen genitals. It further noted that he was 
allergic to penicillin, but had taken penicillin tablets 
early in the day and began breaking out with "bumps on his 
thighs." The diagnosis was generalized urticaria.

He then reported to the VA for treatment of a boil on his 
left upper leg, and right inguinal area.  At that time it was 
noted that he had multiple pustules of the right ankle due to 
fire ant bites.  The diagnoses were groin lymphadenitis; 
infected sebaceous cyst, scrotum; and, fire ant bites, right 
leg, with bacterial infection.  Allergy to penicillin was 
again noted.

In a VA examination in April 1994, the veteran reported 
developing a skin rash shortly after returning from the 
Persian Gulf conflict. He related periodic eruptions of a 
boil on his scrotum and inner thigh area lasting 3 weeks at 
times.  He had been treated by VA with antibiotics on several 
occasions.  He had been previously diagnosed with 
folliculitis and secondary adenitis.

The examiner noted some shotty groin adenopathy, bilaterally.  
The diagnoses was chronic recurrent folliculitis of the 
scrotum and inner thighs; and possible condylomata 
acuminatum, penile shaft.

In a VA examination report dated in February 1995, the 
veteran's skin was normal without lesions.  A genitourinary 
examination did not reveal any venereal disease, masses, or 
induration.  

In a VA examination report dated in March 1998, the examiners 
noted the veteran was treated in service with Flagyl for 
giardiasis. He had been treated post service by a 
dermatologist on several occasions for a rash with a 
diagnosis of allergic dermatitis; acute groin lymphadenitis 
and sebaceous cyst of the scrotum; and right leg, bacterial 
infection.

Post service VA records note several allergies including red 
meats, pork, and dairy product.  He also suffered from 
anxiety neurosis, and depression.  Other records include the 
following;

November 1993, March, May, June, July, and December 1994 VA 
records noting treatment for; recurrent scrotal rash; 
folliculitis, groin; adenitis probably staph infection in the 
groin and scrotal area; recurrent rash due to bacterial 
etiology; and/or an allergic reaction.

September 1995 VA record noting a rash on the base of the 
penis, and itching for four days. It was diagnosed as chronic 
dermatitis.


Fatigue, and chest pains

Post service medical records first show a complaint of 
chronic fatigue in a VA examination report dated in April 
1994.  The veteran complained that he had no energy and was 
always tired.  There was no history of anemia or thyroid 
disease. 
His heart was not enlarged, peripheral vessels were normal as 
was blood pressure.  There was full symmetrical excursion of 
the diaphragm, and clear lungs. The diagnosis was chronic 
fatigue.

By rating decision dated in May 1994, the RO denied the 
veteran's claim for service connection for chronic fatigue as 
this disorder was not found in the service records; nor was 
there objective evidence to support a diagnosis of chronic 
fatigue.

In a February 1995 VA examination the veteran complained of 
several pains and disorders, including fatigue, and chest 
pains.  Peripheral vessels were normal and symmetrical, and 
heartbeat and rhythm were normal. His lungs were clear and he 
had normal exercise tolerance. Chest x-rays indicated 
moderate obstructive lung disease, otherwise x-rays were 
normal.

In a VA examination report dated in March 1998, the examiner 
noted that the veteran's chest pains were previously 
evaluated, and he had a normal heart catheterization.  There 
was no significant history of dyspnea, and he had not 
received treatment, or oxygen. The examiner noted normal 
breath sounds, and cardiomediastinal silhouette, and, a 
symmetrical chest with no rales or rhonchi. The diagnosis was 
mild obstructive pulmonary changes. 


Analysis

At a Travel Board Hearing at the RO, in November 1998, the 
veteran testified that shortly after returning from the 
Persian Gulf, he developed recurring boils in the groin, 
legs, and buttock areas.  He has been treated with 
erythromycin, hydrocortisone creams, and steroid injections. 
The skin disorder lasts for a week to a month, and he 
allegedly lost a lot of time in the past year from work due 
to this disorder. When asked by the Board member, he claimed 
to have lost 5 days. He testified that a VA examiner's told 
him that the outbreaks were more than likely caused by his 
diet, and asked him to avoid beef and pork.

He began suffering from fatigue, which he related to the 
recurring skin disorder, in 1992. He testified that he could 
not physically walk because of the swelling in the groin and 
the boils breaking, and irritation due to rubbing against his 
clothing.  At that time he was taken to the Vaughan Regional 
Medical Center emergency room where he was treated him for an 
allergic reaction, with no apparent cause for the breakout.  
He was then taken to the VA Medical Center, and treated with 
a series of antibiotic injections, which, "got me back 
around." When asked about his fatigue and weakness, he 
responded by alleging constant pain in the knees and lower 
joints.
 
Regarding chest pains, he testified that they started in 
1993-1994 while he was playing basketball. The pain was a 
tightening in his chest, which persisted until he relaxed and 
calmed down.  He underwent a heart catheterization, which did 
not find any coronary heart disease.  He was not diagnosed, 
but was treated with Clorazepate and aspirin therapy.  He 
reportedly has chest pain episodes every 2 to 3 months.  

He is receiving treatment for his allergies at the VA.  Both 
of his nasal passages become stuffed up, and he has some 
breathing difficulties, which are followed by chest pains, 
and fatigue. 

In this case, the veteran has not provided any credible 
medical statements that would etiologically link his skin 
disorder; fatigue, or chest pains to his period of service 
during the Persian Gulf War. The veteran has only offered his 
lay opinion concerning its development. Mere contentions of 
the veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
disabilities with an event or incurrence while in service, do 
not constitute a well-grounded claim. Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993). 

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis or 
medical causation of a disability. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record.  Thus, the 
claims are not well-grounded as he has not submitted any 
competent evidence to demonstrate that the claims are 
plausible.

Further, the Board notes that the veteran's representative 
has noted in the Travel Board hearing that the veteran was 
separated from service in April 1992, and developed boils in 
July 1992.  While the veteran's skin disorder was diagnosed 
within one year after separation from service, the records 
clearly indicate an allergic reaction to penicillin 
(urticaria), bacterial infection due to fire ant bites on the 
right leg, and an infected sebaceous cyst of the scrotum.  
None of these diagnoses indicate any diseases that fall 
within the list of chronic diseases subject to presumption of  
service connection under 38 C.F.R. § 3.309. Therefore, the 
claim could not be granted on that basis. Moreover, to the 
extent that the veteran contends in his hearing that the 
groinal rash disorder is the result of an undiagnosed 
illness, that claim must also fail. Specifically, by 
definition, an undiagnosed illness must be one that by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. See 38 C.F.R. § 
3.317(a)(ii) (1998). Because the veteran's skin disorder has 
been determined to result from a known clinical diagnosis, 
the claim must fail.

Regarding the claims for service connection for fatigue and 
chest pains, the Court held that the failure to demonstrate 
that a disability is currently manifested constitutes failure 
to present a plausible or well- grounded claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992),  the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in disability. 
In the absence of competent, credible evidence of continuity 
of relevant symptomatology, service connection is not 
warranted for fatigue, or for chest pain.  While it has been 
reported that the veteran suffers from continued fatigue, and 
chest pain after returning from the Persian Gulf, there is no 
competent evidence that the disorders at issue are related to 
service or any incidence or occurrence therein.  Chronic 
fatigue has not been clinically confirmed, nor has any 
fatigue been related to service or event or occurrence 
therein.  Accordingly, absent evidence establishing that the 
appellant has chronic fatigue, and/or chest pains related to 
service, the Board finds that the veteran's claims of 
entitlement to service connection is not well-grounded.  
38 U.S.C.A. § 5107(b).  Further, as chronic pathology as to 
the claimed fatigue and chest pain has not been shown, the 
presumption in 38 C.F.R. § 3.317 does not provide a basis for 
allowing this claim.

In conclusion, although the RO did not specifically state 
that it denied the veteran's claim on the basis that it was 
not well grounded, the Board concludes that this error was 
not prejudicial to the claimant. See Edenfield v. Brown, 8 
Vet. App. 384 (1995) (deciding that the remedy for the 
Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error). While the RO denied service connection on the merits, 
the Board concludes that denying the claim because the claim 
was not well grounded is not prejudicial to the veteran, as 
his arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record. Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application. Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995). In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplement 
statement of the case. The discussion above informs him of 
the types of evidence lacking, which he should submit for 
well grounded claim. The Board has examined all the evidence 
of record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible. However, the Board finds no 
such information present. See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995). 


ORDER

Entitlement to service connection for lymphadenitis, 
variously described as periodic rashes and boils in the 
groinal area; fatigue; and, a disability manifested by chest 
pain are denied on the basis that the claims are not well 
grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

